Citation Nr: 0505986	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-33 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.

3.  Entitlement to accrued benefits.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had service with the Recognized Guerillas from 
May 30, 1945 to August 23, 1945.  He died in July 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had service with the Recognized Guerillas 
from May 30, 1945 to August 23, 1945 as verified by the 
National Personnel Records Center.  The veteran was not a 
prisonrer-of-war (POW).  

2.  The veteran died in July 1996; the Certificate of Death 
lists the cause of death as atherosclerotic cardiovascular 
disease with no other causes or contributing causes of death.   

3.  At the time of the veteran's death, he was not service 
connected for any disability.

4.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.

5.  The veteran's Recognized Guerilla service occurred before 
July 1, 1946.

6.  The veteran had no claims pending at the time of his 
death.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.1(y), 3.203, 3.303. 3.304, 
3.307, 3.309, 3.312 (2004).

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West. 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2004).

3.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2004 letter from the RO to the veteran.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The July 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The veteran had service with the Recognized Guerillas from 
May 30, 1945 to August 23, 1945.  There are no records of 
treatment for disease or injury during that time.  

In March 1948, the veteran was examined.  Evaluation of the 
heart was normal.  Blood pressure was 118/80.  It was 
determined that the veteran was physically and mentally fit.  

In April 1991, the veteran was diagnosed as having 
atherosclerotic heart disease and congestive heart failure, 
Class I.  In June 1991, the veteran was seen after he 
suffered a cerebrovascular accident.  In July 1991, he 
underwent an echocardiogram which revealed asymmetric septal 
hypertrophy, dilated left ventricle and left atrium, slightly 
dilated aortic root, and hypokinetic inferior wall mid-left 
ventricle.  The interpretation was sinus bradyarrhythmia, 
non-specific ST changes.  The examiner stated that an old 
lateral wall myocardial infarct could not be ruled out.  X-
rays revealed cardiomegaly.  

The veteran died in July 1996.  According to the Certificate 
of Death, the cause of death was atherosclerotic 
cardiovascular disease.  There were no other causes or 
contributing causes of death.  

The appellant maintains that the veteran's death from 
cardiovascular disease is related to service.  Specifically, 
she asserts that the stresses of war and the remembrances of 
the war negatively affected the veteran's health.  She stated 
that although the veteran suffered from various ailments 
during service, he did not report them.  In addition, she 
indicated that his cardiovascular service was related to his 
POW service.  The appellant indicated that the veteran was 
captured on April 15, 1944 by the Japanese and was released 
on September 5, 1944.  The appellant also maintains that the 
veteran served since 1942 and had 90 days of service for 
pension benefits.  With regard to accrued benefits, she 
maintains that she submitted a claim for accrued benefits in 
November 1996.

In support of her claims, the appellant also submitted lay 
evidence.  She submitted Philippine Army Personnel 
documentation of service from 1942 to 1948.  It also showed 
that the veteran was captured by the Japanese in April 1942 
and was released in September 1944.  The appellant submitted 
a statement from her son by the veteran in which he stated 
that he witnessed the veteran's capture by Japanese forces 
after which the veteran became a POW.  After being a POW, the 
son described the veteran as being weak.  A statement from 
V.G. who stated that during the war, he knew of the veteran's 
being released from captivity.  A.A. stated that the veteran 
was captured during the war because he was thought to be a 
guerilla leader.

In April 2002, the National Personnel Records Center verified 
that the veteran had Recognized Guerilla service from May 30, 
1945 to August 23, 1945.  It was indicated that the veteran 
did not have any POW status nor service with the Commonwealth 
Army of the Philippines, United States Armed Forces in the 
Far East (USAFFE).


Analysis

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including hypertension, cardiovascular-renal 
disease, and/or valvular heart disease, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

If a veteran were a former POW, certain diseases including 
cardiovascular disease and stroke, shall be service-connected 
if manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran was not service-connected for any disease or 
injury attributable to service during his lifetime.  The 
appellant alleges that the veteran's death was due to the 
conditions he endured during service or as a POW during 
service and that such caused and/or contributed to cause the 
veteran's death.  The appellant is a lay person and her 
opinion is not competent to provide the necessary nexus 
between the veteran's service and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the record reveals that the National Personnel 
Record Center certified that the veteran had service with the 
Recognized Guerillas from May 30, 1945 to August 23, 1945.  
It was indicated that the veteran did not have any POW status 
nor service in the United States Armed Forces in the Far East 
(USAFFE).  38 C.F.R. § 3.1(y)(1) provides that VA shall 
accept the service department findings as to status as a 
former POW "unless a reasonable basis exists for questioning 
it."  Although the appellant and the lay evidence alleges 
that the veteran had POW status, they state that it occurred 
prior to any creditable active service.  For VA benefits 
purposes, the veteran must have incurred disease or injury 
during recognized service.  Therefore, even assuming he was a 
POW during the time period alleged, from April 1942 to 
September 1944, this was not during the time period that he 
had Recognized Guerilla service.  Furthermore, there is no 
allegation of POW status immediately following active 
service.  The veteran has no verified service during that 
time period.  VA is bound by the service department's 
certification as to the veteran's military service.  38 
C.F.R. §§ 3.1(y)(1), 3.203.  Thus, the presumptions 
applicable to POWs do not apply here.  

There is no evidence in the claims file to support the 
appellant's allegations that the veteran's death from 
atherosclerotic cardiovascular disease is attributable to 
service.  There are no service medical records showing that 
the veteran had any heart defects.  In March 1948, the 
veteran was examined.  Evaluation of the heart was normal.  
Blood pressure was 118/80.  It was determined that the 
veteran was physically and mentally fit.  Thus, there were no 
heart abnormalities at that time.  The record establishes 
that heart disability was shown in the 1990's.  The initial 
diagnosis of record was made over 50 years after his 
separation from service in 1945.  

The veteran did not incur heart disease or injury during 
service nor was heart disease shown within one year of his 
discharge from service.  There is no competent evidence 
establishing that the cause of the veteran's death was 
related to the veteran's service.  Without any competent 
evidence of a nexus between the cause of the veteran's death 
and service, the claim for service connection for cause of 
the veteran's death must be denied.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


Death Pension Benefits

As noted, there has been a significant change in the law with 
the enactment of the VCAA.  There are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous. Id. It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  Regardless, VCAA was met when service was 
verified.

The appellant asserts that she should be awarded death 
pension benefits because the veteran served for 90 days.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a).  

In effect, those persons with such service are not entitled 
to VA disability pension benefits.  See Cacalda v. Brown, 9 
Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  See Duro; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces."  Duro and Venturella, both supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

Here, the veteran had recognized guerilla service, as 
verified by the United States Army service department, with 
enlistment pursuant to 38 U.S.C. § 107(a) which did not 
extend eligibility for nonservice-connected pension benefits.  
The veteran served prior to July 1, 1946.  Although the 
appellant submitted documentation purporting to show service 
after July 1, 1946, the National Personnel Records Center 
verified the veteran's service, as noted.  The only verified 
service for VA benefits purposes occurred prior to July 1, 
1946.  Thus, the veteran's service falls into the service 
period that has been deemed not to be active military 
service, and thus the appellant is not entitled to non-
service- connected pension.  See 38 U.S.C.A. § 107(a); 
Cacalda, 9 Vet. App. at 265-66.

While recognized military service is qualifying service to be 
considered for certain VA benefits as noted above, such 
service does not make his surviving spouse eligible for death 
pension benefits.  See Cacalda.  As the veteran's recognized 
service does not confer eligibility for non-service-connected 
death pension benefits, the appellant's claim must be denied 
as a matter of law.  See Sabonis.


Accrued

VCAA also does not apply to this issue.  The appellant in 
this case is not legally entitled to the benefits sought.  In 
the absence of a legal basis for the claim, there is no 
development to be undertaken.  This case turns on statutory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason; see also Sabonis.  

Equally important, VCAA does not require notice and 
assistance in developing a claim that cannot be 
substantiated.  That is the case here.  

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits. Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

In the instant case, the veteran died in July 1996.  The 
appellant filed her initial application for VA benefits in 
2001, more than one year after her spouse's death.  She 
contends that she initially filed the claim in July 1996, 
after his death.  However, the record shows that even 
assuming that this was the case, which the record does not 
show, the veteran had no service-connected disability at the 
time of his death and he did not have a claim for benefits 
pending prior to his death.  Therefore, the Board concludes 
that the appellant's claim for accrued benefits must be 
denied as a matter of law.  See Sabonis.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


